Name: Commission Implementing Regulation (EU) NoÃ 530/2013 of 10Ã June 2013 amending Regulation (EEC) NoÃ 2454/93 laying down provisions for the implementation of Council Regulation (EEC) NoÃ 2913/92 establishing the Community Customs Code
 Type: Implementing Regulation
 Subject Matter: international trade;  trade;  cooperation policy;  executive power and public service;  trade policy;  economic conditions;  European Union law
 Date Published: nan

 11.6.2013 EN Official Journal of the European Union L 159/1 COMMISSION IMPLEMENTING REGULATION (EU) No 530/2013 of 10 June 2013 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 247 thereof, Whereas: (1) Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (2) provides for tariff preferences that apply from 1 January 2014. In accordance with Regulation (EU) No 978/2012, in order to benefit from the tariff preferences, the products for which the tariff preferences are claimed have to originate in a beneficiary country. (2) The rules of origin on the basis of which the Union scheme of generalised tariff preferences (the scheme) is implemented were adapted in 2010 and are laid down in Articles 66 to 97w of Commission Regulation (EEC) No 2454/93 (3). The changes provided for in Regulation (EU) No 978/2012 concern, inter alia, the country coverage of the scheme and have thus an impact on certain provisions of Regulation (EEC) No 2454/93, especially those regarding regional cumulation. Regulation (EEC) No 2454/93 should reflect those changes. (3) It is therefore necessary to provide that regional cumulation applies amongst countries in the same regional group only where they are, at the time of exportation of the product to the Union, beneficiaries of the scheme. (4) It is also necessary to provide that where countries are no longer beneficiaries of the scheme, certain of their obligations continue to apply, in particular as regards administrative cooperation, for a period of three years from the date of the change of their status, with the aim to enable the subsequent verification of proofs of origin for the products exported from those countries. (5) Regulation (EEC) No 2454/93 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2454/93 is amended as follows: (1) Article 66 is replaced by the following: Article 66 This section lays down the rules concerning the definition of the concept of originating products , the procedures and the methods of administrative cooperation related thereto, for the purposes of the application of the scheme of generalised tariff preferences (GSP) granted by the Union by Regulation (EU) No 978/2012 of the European Parliament and of the Council (4) to developing countries ( the scheme ). (2) Article 67 is amended as follows: (a) in paragraph 1, point (a) is replaced by the following: (a) beneficiary country  means a country or territory as defined in Article 2(d) of Regulation (EU) No 978/2012;; (b) the following paragraph 1a is inserted: 1a. For the purpose of paragraph 1(a), where reference is made to a beneficiary country , the term shall also cover and cannot exceed the limits of the territorial sea of that country or territory within the meaning of the United Nations Convention on the Law of the Sea (Montego Bay Convention, 10 December 1982).; (3) in Article 70, paragraphs 1 and 2 are replaced by the following: 1. The Commission will publish in the Official Journal of the European Union (C series) the list of beneficiary countries and the date on which they are considered to meet the conditions referred to in Articles 68 and 69. The Commission will update this list when a new beneficiary country fulfils the same conditions and when a beneficiary country no longer fulfils the conditions. 2. Products originating within the meaning of this section in a beneficiary country shall benefit, on release for free circulation in the Union, from the scheme only on condition that they were exported from a beneficiary country on or after the date specified in the list referred to in paragraph 1.; (4) Article 71 is replaced by the following: Article 71 1. Failure by the competent authorities of a beneficiary country to comply with Articles 68(1), 69(2), 91, 92, 93 or 97g or systematic failure to comply with Article 97h(2) may entail temporary withdrawal of preferences under the scheme for that country, in accordance with Article 21 of Regulation (EU) No 978/2012. 2. For the purpose of this Section, where a country or territory has been removed from the list of beneficiary countries referred to in Article 70(1), the obligations laid down in Articles 68, 88(1)(b), 97g(1)(a), 97g(3) and 97i(1)(b) shall continue to apply to that country or territory for a period of three years from the date of its removal from that list.; (5) in Article 75, paragraph 3 is replaced by the following: 3. The conditions of paragraph 2 may each be fulfilled in Member States or in different beneficiary countries insofar as all the beneficiary countries involved benefit from regional cumulation in accordance with Article 86(1) and (5). In this case, the products shall be deemed to have the origin of the beneficiary country under which flag the vessel or factory ship sails in accordance with point (b) of paragraph 2. The first subparagraph shall apply only provided that the conditions laid down in Article 86(2)(a), (c) and (d) have been fulfilled.; (6) Article 86 is amended as follows: (a) paragraphs 1 and 2 are replaced by the following: 1. Regional cumulation shall apply to the following four separate regional groups: (a) Group I: Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar/Burma, Philippines, Thailand, Vietnam; (b) Group II: Bolivia, Colombia, Costa Rica, Ecuador, El Salvador, Guatemala, Honduras, Nicaragua, Panama, Peru, Venezuela; (c) Group III: Bangladesh, Bhutan, India, Maldives, Nepal, Pakistan, Sri Lanka; (d) Group IV: Argentina, Brazil, Paraguay and Uruguay. 2. Regional cumulation between countries within the same group shall apply only where the following conditions are fulfilled: (a) the countries involved in the cumulation are, at the time of exportation of the product to the Union: (i) beneficiary countries as long as the registered exporter system has not yet been implemented in those countries; (ii) beneficiary countries as included in the list referred to in Article 70(1) where the registered exporter system has been implemented in those countries; (b) for the purpose of regional cumulation between the countries of a regional group the rules of origin laid down in this Section apply; (c) the countries of the regional group have undertaken: (i) to comply or ensure compliance with this Section; and (ii) to provide the administrative cooperation necessary to ensure the correct implementation of this Section both with regard to the Union and between themselves; (d) the undertakings referred to in point (c) have been notified to the Commission by the Secretariat of the regional group concerned or another competent joint body representing all the members of the group in question. For the purposes of point (b), where the qualifying operation laid down in Part II of Annex 13a is not the same for all countries involved in cumulation, the origin of products exported from one country to another country of the regional group for the purpose of regional cumulation shall be determined on the basis of the rule which would apply if the products were being exported to the Union. Where countries in a regional group have already complied with points (c) and (d) of the first subparagraph before 1 January 2011, a new undertaking shall not be required.; (b) in paragraph 4, the first subparagraph is replaced by the following: 4. Regional cumulation between beneficiary countries in the same regional group shall apply only under the condition that the working or processing carried out in the beneficiary country where the materials are further processed or incorporated goes beyond the operations described in Article 78(1) and, in the case of textile products, also beyond the operations set out in Annex 16.; (c) in paragraph 5, point (a) is replaced by the following: (a) the conditions laid down in paragraph 2(a) and (b) are met, and; (7) in Article 88(1), point (b) is replaced by the following: (b) exports from one beneficiary country to another for the purposes of regional cumulation as provided for in Article 86(1) and (5), without prejudice to the second subparagraph of Article 86(2)(b).; (8) Article 97k is amended as follows: (a) paragraph 4 is replaced by the following: 4. When a country or territory is admitted or readmitted as a beneficiary country in respect of products referred to in Regulation (EU) No 978/2012, goods originating in that country or territory shall benefit from the generalised system of preferences on condition that they were exported from the beneficiary country or territory on or after the date referred to in Article 97s.; (b) the following paragraphs 6 and 7 are added: 6. For the purpose sub-section 2 and 3 of this Section, where a country or territory has been removed from the list of beneficiary countries referred to in Article 97s(2), the obligations laid down in Articles 97k(2), 97l(5), 97t(3), (4), (6) and (7) and 97u(1) shall continue to apply to that country or territory for a period of three years from the date of its removal from that list. 7. The obligations referred to in paragraph 6 shall apply to Singapore for a period of three years starting from 1 January 2014.; (9) in Article 97m, paragraph 1 is replaced by the following: 1. The invoice declaration may be made out by any exporter operating in a beneficiary country for any consignment consisting of one or more packages containing originating products whose total value does not exceed EUR 6 000, and provided that the administrative cooperation referred to in Article 97k(2) applies to this procedure.; (10) in Article 97s, paragraph 2 is replaced by the following: 2. For the purpose of Article 97k(4) the Commission will publish, in the Official Journal of the European Union (C series), the date on which a country or territory admitted or readmitted as a beneficiary country in respect of products referred to in Regulation (EU) No 978/2012 met the obligations set out in paragraph 1 of this Article.; (11) Annex 13a is amended as follows: (a) Introductory Note 1.1 is replaced by the following: 1.1. This Annex sets out rules for all products, but the fact that a product is included in it does not mean that it is necessarily covered by the scheme of generalised tariff preferences (GSP). The list of products covered by the GSP, the scope of GSP preferences and the exclusions applicable to certain beneficiary countries are laid down in Regulation (EU) No 978/2012 (for the period from 1 January 2014 to 31 December 2023).; (b) Introductory Note 2.5 is replaced by the following: 2.5. In most cases, the rule(s) set out in column 3 shall apply to all beneficiary countries listed in Annex II to Regulation (EU) No 978/2012. However, for some products originating in beneficiary countries of the special arrangement for least developed countries, as listed in Annex IV to Regulation (EU) No 978/2012 ( LDC beneficiary countries ), a less stringent rule shall apply. In these cases, column 3 is split into two subcolumns, (a) and (b), with subcolumn (a) showing the rule applicable to LDC beneficiary countries and subcolumn (b) showing the rule applicable to all other beneficiary countries as well as to exports from the European Union to a beneficiary country for the purposes of bilateral cumulation.; (12) The title of the third column of Annex 13b is replaced by the following: Group I: Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar/Burma, Philippines, Thailand, Vietnam. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 302, 19.10.1992, p. 1. (2) OJ L 303, 31.10.2012, p. 1. (3) OJ L 253, 11.10.1993, p. 1. (4) OJ L 303, 31.10.2012, p. 1.;